DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/17/2022 has been entered.
	
	
	Claim status
The examiner acknowledged the amendment made to the claims on 05/17/2022.
Claims 1-15 are pending in the application, are previously presented and are hereby examined on the merits.
	
	
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang CA 2853861 A1 (hereinafter referred to as Kang) in view of Roos, “Levels of Cafestol, kahweol, and related diterpenoids in wild species of the coffee plant coffea”, J. Agric. Food. Chem., 1997, 45, 3065-3069 (hereinafter referred to as Roos) and Goto US Patent Application Publication No. 2007/0231443 (hereinafter referred to as Goto).
Regarding claims 1-8 and 10-15, Kang teaches a process of making a coffee beverage composition (e.g., a spray-dried or freeze-dried soluble coffee product) comprising the steps of:
-milling roast coffee beans to form a milled material comprising roast coffee particles the D90 of which is less than or equal to 40 microns which falls with that recited in claims 6-8 and 15, wherein the milling is done by cryogenic milling (page 4, line 31-page 5, line 4); 
-suspending the milled material in a liquid aqueous coffee extract comprising soluble coffee solids to form the mixture comprising the roast coffee particles from the material and further comprising the soluble coffee solids (page 6, line 28-page 7, line 11; page 3, line 9-15).
-drying the mixture by spray-drying or freeze-drying to produce a dry coffee beverage composition which is necessarily in powder form (page 7, line 6-7; page 3, line 21-22).
Kang further teaches that the coffee beverage comprises 15-50% by weight of the roast coffee particle and 50-85% by weight of soluble coffee (page 5, line 16-17; page 4, line 19-21), which reads on claims 11-12, and encompasses the ranges recited in claims 13-14. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Kang is silent regarding removing a coffee oil from the composition.
Hilbrich teaches that about 18% of Arabica coffee bean is oil; of that 18%, 20% is composed of fatty acid esters of diterpene alcohol such as Cafestol and Kahweol; Hilbrich further teaches that Cafestol and Kahweol are known to substantially elevate serum, cholesterol, triglyceride, etc. thus suggesting removing Cafestol and Kahweol diterpene in the coffee drink (column 1, line 29-column 2, line 29).
Roos teaches that Arabica coffee and Robusta coffee represent 99% of the world coffee market, that the coffee beans are rich in two diterpenes Cafestol and kahweol; for example, the total diterpene content ranges from 1.3% to 1.9%  in  Arabica coffee and from 0.2% to 1.5% in Robusta coffee; Roos further teaches that Cafestol is universally present in Coffea species and potentially raises serum cholesterol in humans (Abstract; page 3065, “Introduction”).
Goto teaches that the excess coffee oil in coffee causes deterioration of the coffee extract and further teaches a method of removing coffee oil from coffee ground comprising a step of rough filtration (for example, screw pressing coffee ground), a step of centrifuging the mixture that comprises coffee ground and extract, and fine filtration of the coffee extract to once remove coffee oil component ([0002]); [0011]; [0034]; [0064-0074]; [0126-0127]).
Kang, Hilbrich, Roos and Goto are all directed to coffee beverages. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kang by applying the rough filtration and centrifugation to reduce coffee oil in Kang’s coffee beverage, and to remove diterpene such as Cafestol and Kahweol as the part of coffee oil to deliver a coffee beverage that is healthy and has a good shelf life. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so  because prior art has established that where coffee oil components Cafestol and Kahweol raise serum cholesterol in humans, applying the rough filtration and centrifugation could reduce coffee oil.
Kang in view of Hilbrich, Roos and Goto is silent regarding the diterpene amount as recited in claim 1, the amount of coffee oil removed as recited in claim 3, and the amount of Cafestol as recited in claim 10. However, Hilbrich and Roos have made it clear that Cafestol and kahweol are not desired in coffee, and Goto teaches removing coffee oil by screw pressing, and/or centrifugal separation to form three layers (e.g., oil layer, extract layer and coffee ground layer), which is the same as those recited on [0032] and [0052] of the instant specification. Goto also teaches that the conditions of the temperature, speed and processing number of times can be appropriately changed for another cycle of centrifugation to achieve a target level of coffee oil removal ([0068]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied aforementioned parameters and the cycle of centrifugation to achieve a target level of coffee oil and diterpene removal to achieve a healthy coffee product. As such,  the amount of diterpene as a component of coffee oil as recited in claim 1, the amount of coffee oil removed as recited in claim 3, and the amount of Cafestol as a component of diterpene in coffee oil as recited in claim 10 are merely obvious variants of the prior art. 
Further, Goto teaches that a suitable amount of coffee oil that is separated can be added to the coffee extract to make a final product that is in accordance with the use and purpose ([0034]; [0008]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the coffee oil in the soluble coffee solids by varying the amount of coffee oil added to make a final product that is in accordance with the use and purpose. 
 Kang in view of Hilbrich, Roos and Goto teaches milling, suspending and coffee oil removing steps but does not teach the oil removal step is done after the suspension step. However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP 2144.04 IV).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Hilbrich, Roos and Goto as applied to claim 1 above, and further in view of Augustin US Patent Application Publication No. 2014/0206890 (hereinafter referred to as Augustin).
Regarding claim 9, Kang in view of Hilbrich, Roos and Goto teaches suspending the roast coffee bean particle in the concentrated liquid coffee extract as recited above but is silent regarding treating the composition that comprises the roast coffee particle and coffee extract with ultrasound before and/or during the removing of the coffee oil. 
Augustin teaches using ultrasound to facilitate the extraction and separation of oil from vegetable solids, and oil can be removed by decanting after ultrasound treatment ([0012]; claim 1; Abstract). 
Both Kang and Augustin are directed to foods that comprises oil, and wherein Goto teaches separating oil from solid, Augustin teaches that ultrasound could facilitate the separation of oil from the solids. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kang in view of Hilbrich, Roos and Goto by using ultrasound to separate oil from the coffee particle with reasonable expectation of success, for the reason that prior art has established that ultrasound facilitates the separation of oil from solid.
The prior art is silent regarding applying ultrasound before and/or during coffee oil removal step. However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP 2144.04 IV).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Hilbrich, Roos and Goto as applied to claim 1 above, and in further view of Babaev (US Patent Application Publication No. 2008/0032030 (cited in IDS, hereinafter referred to as Babaev).
Regarding claim 9, Kang in view of Hilbrich, Roos and Goto teaches suspending the roast coffee bean particle in the concentrated liquid coffee extract as recited above but is silent regarding treating the composition that comprises the roast coffee particle and coffee extract with ultrasound before and/or during the removing of the coffee oil. 
Babaev teaches using ultrasound in coffee bean for effects such as sanitary purpose ([0014]). 
Both Kang and Babaev are directed to coffee based beverages. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kang by applying ultrasound in the composition for sanitary purpose.
The prior art is silent regarding applying ultrasound before and/or during coffee oil removal step. However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP 2144.04 IV).
Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bach US Patent No. 3,652,292 (hereinafter referred to as Bach) in view of Kang CA 2853861 A1 (hereinafter referred to as Kang), Binek GB2022394 (hereinafter referred to as Binek), Hilbrich US Patent No. 6,016,740 (hereinafter referred to as Hilbrich), Roos, “Levels of Cafestol, kahweol, and related diterpenoids in wild species of the coffee plant coffea”, J. Agric. Food. Chem., 1997, 45, 3065-3069 (hereinafter referred to as Roos) and Goto US Patent Application Publication No. 2007/0231443 (hereinafter referred to as Goto).
Regarding claims 1-5 and 10, Bach teaches a process of making an instant coffee beverage comprising the steps of (Abstract; Example 3; claim 6):
-milling roast coffee beans to form a milled material comprising roast coffee particles and extracting the roasted coffee particle (column 14, line 65-73, which discloses that 25 kg of roast coffee are fed to a dry very fine grinding step in a suitable apparatus followed by a pre-extracting step to form a pre-extract liquid and a pre-extracted very finely ground coffee); 
-colloid-milling the pre-extracted finely ground coffee into colloidal coffee particles having an average size of 3-10 microns (column 14, line 73- column 15, line 2; claim 6); 
-suspending the milled material in a liquid aqueous coffee extract comprising soluble coffee solids to form the instant coffee beverage comprising the roast coffee particles from the material and further comprising the soluble coffee solids (column 15, line 5-11, which discloses combining the colloidal coffee particle with previously prepared pre-extract liquid, and further combined with liquid coffee extract; see also claim 6 and Abstract);
-drying the instant coffee beverage to produce a dry instant coffee beverage composition in powder form (column 15, line 12-15, which discloses that the combination of colloid particle and extract is freeze-dried with preliminary granulation).
Bach teaches milling the roast coffee beans, but is silent regarding the milling comprises at least one of cryo-milling or roller-milling.
In the same field of endeavor, Kang teaches a process of making a coffee beverage composition comprising the steps of milling roast coffee beans to form a milled material by cryogenic milling (page 4, line 31-page 5, line 4), followed by suspending the milled material in a liquid aqueous coffee extract comprising soluble coffee solids to form a mixture and drying the mixture (page 6, line 28-page 7, line 11; page 3, line 9-15; page 7, line 6-7; page 3, line 21-22).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have used a cryogenic mill to grind the roast coffee beans of Bach with reasonable expectation of success, for the reason that prior art has established that it is suitable to use cryogenic mill to grind coffee beans which is then combined with soluble coffee solids.
Bach in view of Kang is silent regarding removing a coffee oil from the composition.
 Binek teaches that the coffee beverage resulting from Bach’s method has an undesirable oil slick (oil-off) that appears on the surface of the beverage as a result of the oil content from the finely ground coffee particle (page 1, line 18-26). 
Hilbrich teaches that about 18% of Arabic coffee bean is oil; of that 18%, 20% is composed of fatty acid esters of diterpene alcohol such as Cafestol and Kahweol; Hilbrich further teaches that Cafestol and Kahweol are known to substantially elevate serum, cholesterol, triglyceride, etc. thus suggesting removing Cafestol and Kahweol diterpene in the coffee drink (column 1, line 29-column 2, line 29).
Roos teaches that Arabica coffee and Robusta coffee represent 99% of the world coffee market, that the coffee beans are rich in two diterpenes Cafestol and kahweol; for example, the total diterpene content ranges from 1.3% to 1.9%  in  Arabica coffee and from 0.2% to 1.5% in Robusta coffee; Roos further teaches that Cafestol is universally present in Coffea species and potentially raises serum cholesterol in humans (Abstract; page 3065, “Introduction”).
 Goto teaches that the excess coffee oil in coffee causes deterioration of the coffee extract and further teaches a method of removing coffee oil from coffee ground comprising a step of rough filtration (for example, screw pressing coffee ground), a step of centrifuging the mixture that comprises coffee ground and extract, and fine filtration of the coffee extract to once remove coffee oil component ([0002]); [0011]; [0034]; [0064-0074]; [0126-0127]).
Bach, Binek, Hilbrich, Roos and Goto are all directed to coffee beverages. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bach by applying the rough filtration and centrifugation to eliminate the oil slick that appears on the surface of Bach’s coffee beverage, and to remove diterpene such as Cafestol and Kahweol as the part of coffee oil to deliver a coffee beverage that is healthy and has desirable appearance. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so  because prior art has established that where coffee oil cause oil slick and coffee oil components Cafestol and Kahweol raise serum cholesterol in humans, applying the rough filtration and centrifugation could reduce coffee oil.
Bach in view of Kang, Binek, Hilbrich, Roos and Goto is silent regarding the diterpene amount as recited in claim 1, the amount of coffee oil removed as recited in claim 3, and the amount of Cafestol as recited in claim 10. However, Hilbrich and Roos have made it clear that Cafestol and kahweol are not desired in coffee; Goto teaches removing coffee oil by screw pressing, and/or centrifugal separation to form three layers (e.g., oil layer, extract layer and coffee ground layer), which is the same as those recited on [0032] and [0052] of the instant specification. Goto also teaches that the conditions of the temperature, speed and processing number of times can be appropriately changed for another cycle of centrifugation to achieve a target level of coffee oil removal ([0068]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied aforementioned parameters and the cycle of centrifugation to achieve a target level of coffee oil and diterpene removal to achieve a healthy coffee product. As such,  the amount of diterpene as a component of coffee oil as recited in claim 1, the amount of coffee oil removed as recited in claim 3, and the amount of Cafestol as a component of diterpene in coffee oil as recited in claim 10 are merely obvious variants of the prior art. 
Further, Goto teaches that a suitable amount of coffee oil that is separated can be added to the coffee extract to make a final product that is in accordance with the use and purpose ([0034]; [0008]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the coffee oil in the soluble coffee solids by varying the amount of coffee oil added to make a final product that is in accordance with the use and purpose. 
Bach in view of Kang, Binek, Hilbrich, Roos and Goto teaches milling, suspending and coffee oil removing steps but does not teach the oil removal step is done after the suspension step. However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP 2144.04 IV).
	
Regarding claims 6-8 and 15, Bach teaches roasted coffee has a particle size of about 3-10 microns (Claim 6; Example 3, column 14, line 75; column 15, line 1), which reads on the claim limitation that a D90 of the size distribution of the particle is below 150, 80 or 50 micrometers, and that D50 of the size distribution of the particle is below 40 micrometers.
Regarding claims 11-14, Bach teaches that the coffee beverage comprises 3%-40% by weight of roasted coffee particles (Abstract; claim 6), thus the amount of soluble coffee solids are reasonably in the range of 60%-97%. The amounts of roasted coffee particles and soluble coffee solids overlaps with or encompasses the ranges recited in claims 11-14. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bach in view of Kang, Binek, Hilbrich and Goto as applied to claim 1 above, and further in view of Augustin US Patent Application Publication No. 2014/0206890 (hereinafter referred to as Augustin).
Regarding claim 9, Bach in view of Kang, Binek, Hilbrich and Goto what is recited above but is silent regarding treating the composition that comprises the colloidal particle and coffee extract with ultrasound before and/or during the removing of the coffee oil. 
Augustin teaches using ultrasound to facilitate the extraction and separation of oil from vegetable solids, and oil can be removed by decanting after ultrasound treatment ([0012]; claim 1; Abstract). 
Both Bach and Augustin are directed to foods that comprises oil, and wherein Goto teaches separating oil from solid, Augustin teaches ultrasound could facilitate the separation of oil from the solids. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kang in view of Hilbrich, Roos and Goto by using ultrasound to separate oil from the coffee particle with reasonable expectation of success, for the reason that prior art has established that ultrasound facilitates the separation of oil from solid.
The prior art is silent regarding applying ultrasound before and/or during coffee oil removal step. However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP 2144.04 IV).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bach in view of Kang, Binek, Hilbrich, Roos and Goto as applied to claim 1 above, and in further view of Babaev (US Patent Application Publication No. 2008/0032030 ( hereinafter referred to as Babaev).
Regarding claim 9, Bach in view of Kang, Binek, Hilbrich, and Goto teaches what has been recited above but is silent regarding treating the composition that comprises the colloidal particle and coffee extract with ultrasound before and/or during the removing of the coffee oil. 
Babaev teaches using ultrasound in coffee bean for effects such as sanitary purpose ([0014]). 
Both Bach and Babaev are directed to coffee based beverages. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Bach by applying ultrasound in the composition for sanitary purpose.
The prior art is silent regarding applying ultrasound before and/or during coffee oil removal step. However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (See MPEP 2144.04 IV).

Response to Declaration
The declaration under 37 CFR 1.132 filed 05/17/2022 is insufficient to overcome the rejection of pending claims based upon the references as set forth in the last Office action.
Applicant argues on para. 5 of the declaration that Kang is silent regarding removing coffee oil or whether there is any issue with the coffee oil.
This argument is piecemeal. The rejection is over Kang as modified by the secondary references as cited, not Kang alone. In the instant case, Hilbrich and newly cited Roos teach that there is a health issue associated the coffee oil component (e.g., Cafestol and kahweol), and Goto as cited teaches the way of removing coffee oil.
Applicant argues on para. 5 of the declaration that there are various types of coffee beans but the Office has not proved that all the different types of coffee oils contain detrimental Cafestol and kahweol.
Applicant’s arguments are acknowledged. Applicant is invited to refer to Roos as cited in the instant office action which teaches that Arabica and Robusta coffee represent 99% of the world coffee market such that coffee beans of commercial blends inevitably contains the Cafestol and/or kahweol, and that Cafestol is universally present in coffea species ( Abstract; “Introduction”). It is thus safe to conclude that Cafestol exists in the coffee of Kang.
Applicant argues on para. 7 of the declaration that the diterpene compound in the concentrated coffee extracts disclosed in Goto might be sufficient to prevent the coffee product from having an excessive oil, the amount would not be sufficient to remove the scum formation. 
Applicant’s arguments are considered but found unpersuasive because:
First, the claim does not recite a limitation about eliminating scum formation. Applicant appears to have argued a feature that is not claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, Applicant is remined that the rejection is not over Kang in view of Goto-the rejection is over Kang in view of Hilbrich, Roos, and Goto. In the instant office action, Hilbrich and Roos have made it clear that  Cafestol and kahweol are not desired in coffee; Goto teaches removing coffee oil by screw pressing, and/or centrifugal separation to form three layers (e.g., oil layer, extract layer and coffee ground layer), which is the same as those recited on [0032] and [0052] of the instant specification. Goto also teaches that the conditions of the temperature, speed and processing number of times can be appropriately changed for another cycle of centrifugation to achieve a target level of coffee oil removal ([0068]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied aforementioned parameters and the cycle of centrifugation to achieve a target level of coffee oil and diterpene removal to achieve a healthy coffee product. As such,  the amount of diterpene as recited in claim is merely obvious variants of the prior art. 
Third, as recited above, Goto teaches removing coffee oil by screw pressing, and/or centrifugal separation to form three layers (e.g., oil layer, extract layer and coffee ground layer), which is the same as those recited on [0032] and [0052] of the instant specification, thus it logically follows that if the inventor of the claimed invention could prevent scum by using filtration and centrifugation, then the same method as used by prior art could prevent scum formation too.
Applicant asserts on para. 8 of the declaration that [0005] of the specification has shown that the inventor “surprisingly” found that when less than 0.8 mg diterpene/g soluble coffee solids is present, the scum formation is prevented. Applicant goes on to argue that cited art does not teach the criticality of the claimed diterpene compound.
Applicant’s arguments are considered but found unpersuasive. The examiner submits that applicant’s assertion that the claimed diterpene compound is critical is essentially a conclusive remark that lack evidentiary support.  Further, [0005] of the specification actually recites a diterpene compound of less than 1.2 mg, not 0.8 mg as applicant has asserted. Additionally, applicant is invited to clarify why the skilled artisan would think it is unexpected or surprising to find out that less than 0.8 mg diterpene is able to prevent scum formation. See MPEP 716.02 (b) which instructs that applicant has the burden to establish results are unexpected and significant.
Applicant agues on para. 8 of the declaration that Kang is modified with Hilbrich and Goto for “hypothetical reasons”.
Applicant is invited to shed light on why he thinks Kang is modified with Hilbrich or Goto for a hypothetical reason. The examiner submits that the reason to modify Kang with Hilbrich or Goto is real and solid within the teaching of Hilbrich or Goto, not just being “hypothetical”. See the rejection part of the instant office action, or the office action mailed 02/07/2022.
Applicant argues on para. 10 of  the declaration that  where there are various ways to mill a roast coffee bean including wet balling milling, cryogenic milling, roller milling, air jet milling, etc., the Office is not clear about why the skilled artisan would choose the roller milling of the Buckingham.
Applicant’s arguments are considered but found unpersuasive. The skilled artisan will choose the roller milling method to grind the coffee with reasonable expectation of success, for the reason that prior art as represented by Buckingham has established that a roller mill is suitable for grinding coffee beans.
 Applicant appears to have the opinion that the suitability rationale to combine Bach with Buckingham is not meaningful enough. The examiner disagree. Grinding coffee bean with a roller mill, or a wet balling mill and cryogenic mill as applicant points out are within the grasp of an ordinary skill in the art before effective filling date of the claimed invention, and are accepted wisdom. Applicant appears to have underestimated the level of an ordinary skill in the art of coffeemaking.
Further, the records shows that applicant has never demonstrated by convincing evidence or argument the criticality associated with the roller milling or cryogenic milling as claimed.
Regardless, Buckingham is no longer relied on in the instant office action.
Regarding claim 9, applicant argues that the inventors have surprisingly found that ultrasound treatment facilitates the separation of oil from slurry and it has been unexpectedly found that oil maybe be removed by decanting after ultrasound. Applicant goes on to argues that cited arts do not teach the unexpected result.
Applicant’s arguments are considered but found unpersuasive because:
First, without any evidentiary support, applicant’s assertion that ultrasound treatment facilitates the separation of oil from slurry is treated as a conclusive remark thus is accorded little weight. Applicant is encouraged to submit evidence showing the comparison of ultrasound treatment and lack thereof.
Second, applicant is further invited to shed light on why he think it is “unexpected” to observe that ultrasound treatment facilitates the separation of oil from slurry. See MPEP 716.02 (b) which instructs that applicant has the burden to establish results are unexpected and significant. On the other hand, examiner submits that it does not appears unexpected if one finds out that ultrasound treatment facilitates the separation of oil from slurry. See Augustin as cited in the instant office action which discloses that ultrasound could facilitate the separation of oil from the solids, and oil can be removed by simply decanting after ultrasound treatment ([0012]; claim 1; Abstract). 
Third, prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. See MPEP 2145. II. In the instant case, the advantage of facilitation of oil separation from the coffee would flow naturally from following the suggestion of the prior art, for the reason that prior art teaches ultrasound treatment of coffee grounds.

	
Response to Arguments
Applicant's arguments file 05/17/2022 have been fully considered but they are not persuasive for the reason set forth in “Response to Declaration”, which is incorporated by reference therein (all the arguments made in the Remarks are also present in the concurrently filed declaration). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793